In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-01-00169-CR
______________________________


AL JAMES WILLIAMS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd Judicial District Court
Harris County, Texas
Trial Court No. 852236





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Morriss

O P I N I O N

	Al James Williams appeals from his conviction for the offense of sexual assault on a child. 
This case was consolidated for trial with two other charges which arose out of the same criminal
episode, both of which are also on appeal before this court. (1)  The jury found Williams guilty of all
three offenses, and in this case assessed life imprisonment. 
	Counsel has filed a brief under Anders v. California 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967).  Counsel states he has reviewed the record in detail.  He then sets out both the procedural
history of the case and summarizes the evidence presented at trial and punishment for our review,
and concludes there are no arguable contentions of error that might result in reversal.  He has
accordingly also filed a Motion to Withdraw.  Counsel sent Williams a copy of his brief and advised
him by letter that he believes that there are no arguable contentions of error and informed him of his
right to review the record and file a  brief pro se.  No brief has been filed pro-se .
	Counsel has filed a brief which discusses the record and reviews pretrial, trial, and
punishment proceedings in detail.  Counsel has thus provided a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced, as required by  High v.
State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978); see also  Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).
 We have reviewed the brief in detail and have also conducted an independent review of the
record.  We agree with counsel that no reversible error is apparent from this record.  
	The judgment is affirmed.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	July 2, 2002
Date Decided:		July 3, 2002

Do Not Publish
1. This appeal is trial court number 852236, sexual assault on a child.  The companion cases
are trial court number 852235, indecency with a child, and trial court number 852237, indecency
with a child.  He was sentenced to life imprisonment in this case, thirty-five years' imprisonment in
case 852235,  and to fifty years' imprisonment in 852237.  The first trial court made the two
sentences to run consecutively, the third to run concurrently with the life sentence.


reference"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00118-CV
                                                ______________________________
 
 
 
                                 IN RE:  EXPUNCTION REQUEST BY 
RALPH EDWARD EUGENE, JR.
 
 
                                                                                                  

 
 
                                         On Appeal from the 7th Judicial District Court
                                                             Smith County, Texas
                                                         Trial Court
No. 09-0401-A
 
                                                        
                                          
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Ralph
Edward Eugene, Jr., filed his notice of appeal December 9, 2009.[1]
            Eugene
has neither paid a filing fee nor made any claim of indigency.  See
Tex. R. App. P. App. A(B)(1), 20.1.  Further, there is no information to indicate
Eugene has made efforts to have either the clerks record or reporters record
filed with this Court.
            On
February 11, 2010, we contacted Eugene by letter, giving him an opportunity to
cure the various defects, and warning him that if we did not receive an
adequate response within ten days, this appeal would be subject to dismissal
for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
            We
have received no communication from Eugene. 
Pursuant to Tex. R. App. P.
42.3(b), (c), we dismiss this appeal for want of prosecution.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          March 15, 2010
Date Decided:             March 16, 2010




[1]Originally appealed to the Twelfth Court of Appeals,
this case was transferred to this Court by the Texas Supreme Court pursuant to
its docket equalization efforts.  See Tex.
Govt Code Ann. § 73.001 (Vernon 2005).